

114 SRES 99 ATS: Calling on the Government of Iran to follow through on repeated promises of assistance in the case of Robert Levinson, the longest held United States civilian in our Nation’s history.
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 99IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Nelson (for himself, Mr. Rubio, Mr. Coons, and Mr. Carper) submitted the following resolution; which was referred to the Committee on Foreign RelationsFebruary 10, 2016Reported by Mr. Corker, with an amendment and an amendment to the preamble and an amendment to the titleFebruary 11, 2016Considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONCalling on the Government of Iran to follow through on repeated promises of assistance in the case
			 of Robert
			 Levinson, the longest held United States civilian in our Nation’s history.
	
 Whereas United States citizen Robert Levinson is a retired agent of the Federal Bureau of Investigation (FBI), a resident of Coral Springs, Florida, the husband of Christine Levinson, and father of their seven children;
 Whereas Robert Levinson traveled from Dubai, United Arab Emirates, to Kish Island, Iran, on March 8, 2007;
 Whereas after traveling to Kish Island and checking into the Hotel Maryam, Robert Levinson disappeared on March 9, 2007;
 Whereas, in December 2007, Robert Levinson's wife, Christine, traveled to Kish Island to retrace Mr. Levinson's steps and met with officials of the Government of Iran who pledged to help in the investigation;
 Whereas for more than eight years, the United States Government has continually pressed the Government of Iran to provide any information on the whereabouts of Robert Levinson and to help ensure his prompt and safe return to his family;
 Whereas officials of the Government of Iran promised their continued assistance to the relatives of Robert Levinson during the visit of the family to the Islamic Republic of Iran in December 2007;
 Whereas, in November 2010, the Levinson family received a video of Mr. Levinson in captivity, representing the first proof of life since his disappearance and providing some initial indications that he was being held somewhere in southwest Asia;
 Whereas, in April 2011, the Levinson family received a series of pictures of Mr. Levinson, which provided further indications that he was being held somewhere in southwest Asia;
 Whereas Secretary of State John Kerry stated on August 28, 2013, The United States respectfully asks the Government of the Islamic Republic of Iran to work cooperatively with us in our efforts to help U.S. citizen Robert Levinson.;
 Whereas, on September 28, 2013, during the first direct phone conversation between the heads of governments of the United States and Iran since 1979, President Barack Obama raised the case of Robert Levinson to President of Iran Hassan Rouhani and urged the President of Iran to help locate Mr. Levinson and reunite him with his family;
 Whereas, on August 29, 2014, Secretary of State Kerry again stated that the United States respectfully request[s] the Government of the Islamic Republic of Iran work cooperatively with us to find Mr. Levinson and bring him home;
 Whereas, on July 14, 2015, the Governments of the United States, the United Kingdom, France, Russia, China, Germany, and Iran agreed to the Joint Comprehensive Plan of Action;
 Whereas, on January 16, 2016, the Government of Iran released five United States citizens detained in Iran, Jason Rezaian of California, Saeed Abedini of Idaho, Amir Mirzaei Hekmati of Michigan, Matthew Trevithick of Massachusetts, and Nosratollah Khosravi-Roodsari;
 Whereas, on January 17, 2016, President Obama stated that even as we rejoice in the safe return of others, we will never forget about Bob, referring to Robert Levinson, and that each and every day but especially today our hearts are with the Levinson family and we will never rest until their family is whole again;
 Whereas, on January 19, 2016, White House Press Secretary Josh Earnest stated that the United States Government had secured a commitment from the Iranians to use the channel that has now been opened to secure the release of those individuals that we know were being held by Iran…to try and gather information about Mr. Levinson’s possible whereabouts;
 Whereas, on November 26, 2013, Mr. Levinson became the longest held United States civilian in our Nation's history; and
 Whereas the Federal Bureau of Investigation has announced a $5,000,000 reward for information leading to Mr. Levinson's safe return: Now, therefore, be it
	
 That the Senate— (1)recognizes that Robert Levinson is the longest held United States civilian in our Nation's history;
 (2)notes the repeated pledges by and renewed commitment of officials of the Government of Iran to provide their Government's assistance in the case of Robert Levinson;
 (3)urges the Government of Iran, as a humanitarian gesture, to act on its promises to assist in the case of Robert Levinson and to immediately provide all available information from all entities of the Government of Iran regarding the disappearance of Robert Levinson to the United States Government;
 (4)urges the President and the allies of the United States to continue to raise with officials of the Government of Iran the case of Robert Levinson at every opportunity, notwithstanding ongoing and serious disagreements the United States Government has with the Government of Iran on a broad array of issues, including Iran’s ballistic missile program, sponsorship of international terrorism, and human rights abuses; and
 (5)expresses sympathy to the family of Robert Levinson for their anguish and expresses hope that their ordeal can be brought to an end in the near future.
